DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Group 1, Claims 1-14 in the reply filed on November 5, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner would only have to examine one additional claim if the method claim is kept together with the other claims. Also, the method is not in a separate classification from the apparatus claims, it is only in a different sub-sub-classification.  This is not found persuasive because, Applicant’s arguments do not consider that the method is limited in scope by the powdered resin material properties during powder slush molding while the apparatus, in this case, is a sealing member as described in Claim 1 that is received in a powder box coupled to a mold which comprises a powder slush molding apparatus and is not limited with respect to the powdered resin material properties.
	Moreover, although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further, the examination on the merits of apparatus claims differs from that of method claims, as exemplified above. Therefore, the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner, which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johno (US 5,849,341) in view of Funato (JPH08229964A).
Regarding Claim 1, Johno discloses a sealing member for a powder slush molding apparatus (Fig. 1 abstract, sealing member – 21) the sealing member comprising:
 an elastomeric main body (Fig. 2 (21) 3:65-4:6 elasticity) that extends between a first end and a second end along a height dimension of the sealing member (3:3-8), the elastomeric main body comprising:
 a head portion that includes an exterior surface and that provides the first end of the main body (Fig. 2 5:17 – 21 seal tube – 23 tubular in section tubular portion – 23a), 
an anchor portion that provides the second end of the main body (Fig. 2 5:20-27 fixation portion – 23b …anchor portion – 23d…), and 
a neck portion that extends between and joins the head portion and the anchor portion of the main body (Fig, 25:22-25 …fixation portion – 23b comprises a shoulder portion – 23c) 
each of the head portion, the anchor portion, and the neck portion being bisected by a midline that runs parallel to the height dimension of the sealing member (Figs. 3(a) 3(b), 5:35-41 …seal inner member – 24 is stringlike and has a substantially circular cross-section…;…sealing member…runs, in a T-shape…) wherein 
the elastomeric main body defines at least one interior channel within the head portion that is centered about the midline, the at least one interior channel extending along a length dimension of the sealing member wherein, the at least one interior channel is defined by an interior wall surface of the 

 However, Johno does not disclose an embodiment having a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member.
In the same field of endeavor, Funato discloses a powder slush molding apparatus with a sealing material having flexibility and elasticity fitted the sides of the reservoir (Fig. 1 paragraph [0006] mold – 1 , reservoir – 2 sealing member – 3) and where at least one interior channel extends along a length dimension of the sealing member (Figs. 2, 3  paragraph [0011] sealing material – 3 in the longitudinal direction and the like cross-sectional shape over the entire circumference is attached …forms a recess – 31 hollowed out in the substantially T-shaped cross section from the bottom…)and having  a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member (Figs. 2, 3 paragraph [0013] ..a hollow portion – 33…shape of the cavity portion – 33 is set to approximately rectangular cross section…not limited thereto, the cavity shape, size, etc.),  which includes not only rectangular but additional polygonal shapes, and
that includes one vertex on one side of the midline and another vertex on the other side of the midline, the two vertices being intersected by a transverse line that extends through the head portion of the elastomeric main body within the sectional plane and is orthogonal to the height dimension of the sealing member (Figs 3, 6 paragraph [0011] …sectional pentagonal…so that the base portion – 3a is fitted into the hole-shaped portion – 22 and forms a recess – 31 hollowed out in the substantially T-shaped cross section from the bottom…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Johno to incorporate the disclosure of Funato whereby a sealing member for a powder slush molding apparatus comprising an elastomeric main body defining at least one interior channel within a head portion centered about the midline which extends along a length dimension of the sealing member, as disclosed by Johno, to consider also that this interior channel would have a polygonal sectional shape where the interior wall surface includes a vertex on either side of the midline of the interior channel and intersected by a transverse line (T-shaped) that 
One with ordinary skill in the art would consider the addition of this feature because when such a cavity portion is included the elastic force of the sealing material increases and the sealing function is improved (paragraph [0007]). 

Regarding Claim 2, the combination of Johno and Funato disclose all the limitations of Claim 1 and Funato further discloses that the  elastomeric main body further defines an interior arcuate slot within the head portion of the main body (Fig. 3 paragraph [0013] …shape of the cavity…not limited thereto, the cavity shape, size, etc.), the interior arcuate slot being centered about the midline of the elastomeric main body and located between the at least one interior channel and the exterior surface of the head portion, the interior arcuate slot further being curved towards the at least one interior channel (Fig. 7 paragraph [0016] ….seal material – 3 forms engage the mold – 1 with a rectangular cross-section, the cutout portion – 45 gouge one of the upper corner of the side in a curved shape in close contact…).

Regarding Claim 3, the combination of Johno and Funato disclose all the limitations of Claim 1 and Johno further discloses that the exterior surface of the head portion extends outwardly and downwardly from a centerline to a first lateral shoulder surface and a second lateral shoulder surface, the exterior surface of the head portion comprising a first exterior side surface that extends from the centerline in one direction to the first lateral shoulder surface and a second exterior side surface that extends from the centerline in an opposite direction to the second lateral shoulder surface, each of the first and second lateral shoulder surfaces extending inwards from its respective exterior side surface towards the midline of the elastomeric main body (Figs. 2, 4(a) 5:22-28 shoulder portion – 23c:6:53-56 ...fixation portion – 23b formed integrally with the tubular portion – 23a consists of a shoulder portion – 23c…and has a substantially T-shaped cross section…) .

Regarding Claim 4, the combination of Johno and Funato disclose all the limitations of Claim 3 and Johno further discloses that the first exterior side surface and the second exterior side surface has a 

Regarding Claim 5, the combination of Johno and Funato disclose all the limitations of Claim 3 and Johno further discloses that each of the first exterior side surface and the second exterior side surface includes a notched portion in which a series of notches that narrow inwardly into the elastomeric main body (Figs. 4(a), 4(b) paragraph 7:7-14 …a plurality of grooves – 25) are defined to provide one or more intervening teeth (Fig. 4(b) longitudinal grooves – 25a and bendable transversal grooves – 25b), each of the notches in the notched portion of the first exterior side surface and the second exterior side surface extending along the length dimension of the sealing member and being spaced apart along the height dimension of the sealing member (7:55-8:2 measurements of configuration …wherein it is 0-5 mm in the seal inner member with grooves).

Regarding Claim 8, the combination of Johno and Funato disclose all the limitations of Claim 1 and Johno further discloses an additional embodiment whereby the elastomeric main body defines a plurality of interior channels centered on the midline of the elastomeric main body, each of the plurality of interior channels extending along the length dimension of the sealing member (Fig. 4(b) 7:15-17 longitudinal grooves – 25a), while Funato discloses that these plurality of interior channels have  a polygonal sectional shape in a plane oriented orthogonal to the length dimension of the sealing member (Figs. 2, 3 paragraph [0013] ..a hollow portion – 33…shape of the cavity portion – 33 is set to approximately rectangular cross section…not limited thereto, the cavity shape, size, etc.),  which includes not only rectangular but additional polygonal shapes, and
that includes one vertex on one side of the midline and another vertex on the other side of the midline, the two vertices being intersected by a transverse line that extends through the head portion of the elastomeric main body within the sectional plane and is orthogonal to the height dimension of the sealing member (Figs 3, 6 paragraph [0011] …sectional pentagonal…so that the base portion – 3a is 

Regarding Claim 9, the combination of Johno and Funato disclose all the limitations of Claim 8 and Johno further discloses that in one embodiment the plurality of interior channels comprises a first interior channel and a second interior channel, the first and second interior channels being spaced apart along the midline of the elastomeric main body (Fig. 4 (c) 7:25-27 two through-holes – 24a are formed in the section of the seal inner member – 24B).

Regarding Claim 10, the combination of Johno and Funato disclose all the limitations of Claim 8 and Johno further discloses the elastomeric main body includes an interconnected honeycomb webbing that defines a central column of interior channels arranged in series on the midline of the elastomeric main body (Fig. 4A 6:48-52; 7:28-29;  24A, 24B – seal inner members tubular portion – 23a; seal inner members – 24A, 24B through-holes – 24a) and, further, additionally defines at least one adjacent column of interior channels (Figs. 4(a), 4(b), sectional area of each of the seal inner members – 24A, 24B becomes smaller because of the formation of the grooves – 25 or the through-holes – 24a) on each side of the central column of interior channels (Fig. 4(b) 7:18-20 a single through-hole – 24a is formed in the section of the seal inner member – 24A). 

Regarding Claim 11, the combination of Johno and Funato disclose all the limitations of Claim 1 and Johno further discloses a thickness of the head portion and a thickness of the anchor portion of the elastomeric main body, as measured in the sectional plane perpendicular the height dimension (Fig.4 (a), 5:22-24 shoulder portion – 23c, anchor portion – 23), are greater than a thickness of the neck portion of the elastomeric main body as also measured in the sectional plane perpendicular the height dimension (Fig. 4 (a’) 7:1-6 ...sealing material – 22 may have a construction in which in the shoulder portion – 23c, a groove – 23c1 is formed…).

Regarding Claim 12, the combination of Johno and Funato disclose all the limitations of Claim 1 and Johno further discloses the head portion, the anchor portion, and the neck portion of the elastomeric main body define, on each side of the main body, a depressed longitudinal recess that extends in the length dimension of the sealing member (Fig. 2 5:22-25 anchor portion – 23d is fitted into an anchor groove – 26; Fig. 4(‘a) 7:1-6 a groove – 23c1 is formed…).

Regarding Claim 13, the combination of Johno and Funato disclose all the limitations of Claim 1 and Johno further discloses the elastomeric main body is composed of silicone rubber (3:65-67).

Regarding Claim 14, Johno discloses a powder slush molding apparatus (abstract) comprising: 
a powder box that defines a powder reservoir that contains a powdered resin (Fig. 1 abstract, reservoir – 4 containing a powder material – 8), the powder box defining at least one opening to the powder reservoir (Fig. 1 abstract powder material introduction opening – 6) and 
further having a peripheral sealing surface around the opening (Fig. 1 5:3-5 end portion – 6a of each of the powder material introduction openings – 6x, 6y) , the peripheral sealing surface defining a seal retention groove (Fig. 2 5:24-27 …anchor portion – 23d is fitted into an anchor groove – 26 formed in the end portion – 6a of the powder material introduction opening – 6 over the full length thereof…); a mold that is sealingly coupled to the powder box (Fig. 1 5:6-8 …sealing member – 21 comes into contact with a metal mold (not shown)), the molding comprising 
a shell that covers the opening to the powder reservoir and has a forming surface configured for contact with the powdered resin upon rotation of the powder slush molding apparatus, the shell further having a sealing surface that opposes the peripheral sealing surface of the powder box (Fig.1 abstract …a metal mold – 1 which is maintained at a high temperature and is coupled to the reservoir – 4 forming a skin molding by melting the powder material – 8 poured from the reservoir – 4 while rotating the reservoir); and 
Johno and Funato disclose the sealing member as set forth in Claim 1, received in the seal retention groove of the powder box such that the head portion of the sealing member rises upwards from the peripheral sealing surface of the powder box outside of the seal retention groove (Figs. 1, 2  5: 10-15; 
 is compressed between the sealing surface of the shell and the peripheral sealing surface of the powder box (Figs. 1, 2 5:64-6:2 …sealing member – 21…attached to the end portion – 6a of the powder material introduction opening – 6 comes into contact with the metal mold – 1 and then is pressed and deformed, and, as a result,, the seal inner member – 24 is also deformed.).

2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johno (US 5,849,341) and Funato (JPH08229964A) as applied to Claim 1 above, and further in view of Kobayashi (JP2019073029A). Wikipedia reference included as evidence of rhomboidal shape.
Regarding Claims 6 and 7, the combination of Johno and Funato disclose all the limitations of Claim 1 and Funato further that the shape of the cavity is not limited. (paragraph [0013] …shape of the cavity portion – 33 set to approximately rectangular cross-section , not limited thereto…the cavity shape, size, etc.). However, neither Johno nor Funato disclose the cavity is hexagonal shape.  
In the same field of endeavor, Kobayashi discloses a seal member for slush molding (abstract) whereby at least one interior channel (Fig. 5-7 paragraph [0053] intermediate space forming portion – 23 provided between the contact side – 21 and the holding portion – 22…) has a hexagonal shape (Figs. 5-7 paragraph [0063] where lower cavity – 20b clearly has a hexagonal shape). 
Moreover, Kobayashi also discloses that in at least one embodiment, the at least one interior channel has a rhomboidal shape (Fig. 9a paragraph [0093] where lower cavity – 20b is deformed to form a rhomboid shape). Also, see Wikipedia reference – Rhomboid: https://en.wikipedia.org/wiki/Rhomboid#:~:text=Traditionally%2C%20in%20two%2Ddimensional%20geometry,rectangle%20but%20not%20a%20rhomboid.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712